TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 26, 2020



                                      NO. 03-20-00090-CV


                                        G. R., Appellant

                                                v.

                         Texas Department of Public Safety, Appellee




        APPEAL FROM THE 450TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
                 AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the order denying the petition for expunction signed by the trial court on

January 23, 2020. Having reviewed the record and the parties’ arguments, the Court holds that

there was no reversible error in the trial court’s order denying the petition for expunction.

Therefore, the Court affirms the trial court’s order denying the petition for expunction. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.